

116 HR 1176 IH: Transparency in Corporate Political Spending Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1176IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Levin of Michigan (for himself, Mr. Sarbanes, Mr. Garamendi, Mr. Gallego, Mr. Kim, Ms. Kuster of New Hampshire, Ms. Norton, Mr. Pappas, Ms. Schakowsky, Ms. Wasserman Schultz, and Ms. Wild) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo repeal the restriction on the use of funds by the Securities and Exchange Commission to ensure that shareholders of corporations have knowledge of corporation political activity. 
1.Short titleThis Act may be cited as the Transparency in Corporate Political Spending Act. 2.Repeal of restriction on use of funds by Securities and Exchange Commission to ensure shareholders of corporations have knowledge of corporation political activityNotwithstanding section 101 of division C of Public Law 115–245, section 631 of Division E of the Consolidated Appropriations Act, 2018 shall have no force or effect during fiscal year 2019. 
